Citation Nr: 0917386	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-27 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Whether the Veteran submitted a timely substantive appeal 
from a January 2006 rating decision which denied a rating in 
excess of 20 percent for left knee chondromalacia, 
degenerative joint disease.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to July 
1991.  He had additional service in the U. S. Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto, Rico.  

The Veteran's case was certified on appeal to the Board in 
January 2009.  The Veteran submitted medical evidence 
directly to the Board that was received in April 2009.  The 
Veteran also provided a waiver of consideration of the 
evidence by the agency of original jurisdiction (AOJ).  See 
38 C.F.R. § 20.1304 (2008).  Although the Veteran has waived 
consideration of the evidence by the AOJ, the Board will not 
consider the evidence in its appellate review.  The current 
appeal involves a question of whether a timely appeal was 
received and the medical evidence provided by the Veteran is 
not relevant to that issue.

The Board also notes that there are medical statements in the 
claims folder that are in Spanish.  Those documents have not 
been translated as they do not pertain to the issue on appeal 
concerning the timeliness of the substantive appeal. 

In addition to submitting evidence to the Board, the Veteran 
requested that his case be advanced on the docket.  The Board 
denied the Veteran's motion to be advanced on the docket in 
April 2009; however, his docket date was adjusted to provide 
him with a docket date of September 2007.


FINDINGS OF FACT

1.  The Veteran submitted a claim for a rating in excess of 
20 percent for left knee chondromalacia, degenerative joint 
disease in October 2005.

2.  The RO denied the claim in January 2006.  Notice of the 
rating action was provided on February 3, 2006.

3.  The Veteran's notice of disagreement was received in 
January 2007.

4.  A statement of the case was issued on April 18, 2007.

5.  The Veteran's substantive appeal was dated August 29, 
2007, and received at the RO on September 4, 2007.  


CONCLUSION OF LAW

The criteria for a timely filed substantive appeal have not 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.302, 20.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veteran was initially granted service connection for left 
knee chondromalacia, degenerative joint disease in June 1994.  
He was also assigned a 20 percent disability rating.  The 
Veteran submitted a claim seeking a rating in excess of 20 
percent in October 2005.

The RO denied his claim in January 2006.  Notice of the 
rating action, and appellate rights, were provided to the 
Veteran by way of a letter dated February 3, 2006.  The 
Veteran submitted his notice of disagreement (NOD) in January 
2007.

The RO wrote to the Veteran to advise him of the option of 
having a Decision Review Officer (DRO) review his case in 
February 2007.  The Veteran responded that he desired to have 
a DRO review in April 2007.

The RO issued a statement of the case (SOC) on April 18, 
2007.  The transmittal letter informed the Veteran that he 
had 60 days from the issuance of the SOC, or the remainder of 
his one-year period to submit his substantive appeal.  The 
SOC provided a chronological record of the key events in the 
case, to include that notice of the rating decision was 
provided on February 3, 2006.  The Veteran's substantive 
appeal by way of a VA Form 9, and dated August 29, 2007, was 
received at the RO on September 4, 2007.  

The RO notified the Veteran that his appeal was not timely in 
October 2007.  The decision explained that he had 60 days to 
submit his appeal after the SOC was issued in April 2007; 
however, his substantive appeal was not received until more 
than 60 days later on September 4, 2007.  As such it was not 
timely.  The Veteran was provided with his appellate rights.

The Veteran responded to the decision in December 2007.  He 
said he was in disagreement with the DRO decision of April 
18, 2007, and that his NOD was within one year of the 
decision and that he was owed a SOC.  In the alternative, he 
said he was submitting additional evidence to support a claim 
for an increased rating.  

The RO issued a SOC addressing the issue of the timeliness of 
the Veteran's appeal in April 2008.  The Veteran's 
substantive appeal was received at the RO in June 2008.  He 
asked that his appeal be continued but, before his case was 
sent to the Board, he asked that he be afforded a new VA 
examination for his claim for an increased rating.

II.  Analysis

An appeal to the Board consists of a timely filed NOD in 
writing and, after a statement of the case (SOC) has been 
furnished, a timely filed substantive appeal. 38 C.F.R. § 
20.200 (2008).  The substantive appeal can be set forth on a 
VA Form 9 (Appeal to the Board of Veterans' Appeals) or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to errors of fact 
or law made by the AOJ.  38 C.F.R. § 20.202 (2008).  To be 
considered timely, the substantive appeal must be filed 
within 60 days from the date that the AOJ mails the SOC to 
the appellant or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed.  38 C.F.R. § 20.302(b) (2008).  
Additionally, an extension for filing a substantive appeal 
may be granted on motion filed prior to the expiration of the 
time limit described above.  38 C.F.R. § 20.303 (2008).  

In this case the Veteran was given notice of the adverse 
rating decision on February 3, 2006.  He had one year from 
that date to perfect his appeal.  His NOD was timely.  The 
SOC was issued on April 18, 2007.  As this was beyond the 
one-year period to appeal the decision, the Veteran had 60 
days to perfect his appeal.

The Veteran's substantive appeal was dated August 29, 2007.  
It was received on September 4, 2007, more than 60 days after 
the SOC was issued.  The Veteran did not request an extension 
of time to submit his appeal, thus, it was untimely.  Even 
with consideration of a postmark rule, or the inclusion of a 
legal holiday the substantive appeal was received well after 
the 60-day period.  See 38 C.F.R. §§ 20.305, 20.306 (2008).  
Both the date of the document and the date of receipt are 
more than 60 days after the appeal deadline.  His appeal was 
untimely.

The facts of this case are not in dispute.  The Veteran does 
not contend that he submitted his appeal at any earlier time 
or that he failed to receive any notice pertinent to his 
appeal.  He has not provided any basis for why his appeal of 
September 2007 should be considered as timely.  

As there is no legal basis upon which to find that the 
Veteran submitted a timely appeal of a January 2006 rating 
decision which denied a rating in excess of 20 percent for 
left knee chondromalacia, degenerative joint disease, his 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The provisions of the Veterans Claims Assistance Act 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  

The Board notes that the Veteran stated that he "disagreed" 
with the DRO decision of April 18, 2007, when his NOD in 
regard to the timely appeal was received in December 2007.  
He then added that his disagreement was within one year of 
the DRO decision and that an SOC was in order.

The Veteran appears to be trying to use this statement as a 
means to keep his earlier claim as valid and before the RO.  
This he cannot do.  The Veteran had submitted a NOD with the 
January 2006 rating decision in January 2007.  That is 
unequivocal.  He was given the opportunity to have a DRO 
review his case and he elected that option.  The fact that 
the DRO issued the SOC does not constitute a new decision 
that is subject to a new NOD.  The SOC of April 2007 was 
issued as a result of the prior NOD of January 2007.  

There can be only one valid NOD as to a particular claim, 
extending to all subsequent RO and Board adjudications on the 
same claim until a final RO or Board decision has been 
rendered in that matter, or the appeal has been withdrawn by 
the claimant.  See Hamilton v. Brown, 4 Vet. App. 528, 538 
(1993).  That is the case here.  The Veteran cannot submit a 
second "NOD" in December 2007 as a means of disagreeing 
with the SOC issued by the DRO in April 2007.  The SOC is not 
a decision that is subject to an NOD.  Moreover, a DRO 
decision is issued only after a NOD is already on file for a 
particular claim.  See 38 C.F.R. § 3.2600 (2008).  Thus, the 
Veteran's statement of December 2007 cannot, and will not, be 
construed as an NOD for any purpose other than disagreeing 
with the decision that his appeal involving the January 2006 
rating decision was not timely.  

The Board notes that the Veteran also asked that his new 
claim for an increased rating be processed along with his 
appeal of the timeliness issue.  The Veteran's claim was 
denied in June 2008 and notice of the denial was provided by 
way of a letter dated June 27, 2008.  There is no indication 
in the claims folder that the Veteran has disagreed with that 
decision and the one-year period to do so has not yet 
expired.  The Board has no jurisdiction of the issue at this 
time.








ORDER

As a substantive appeal was not timely filed, the Board lacks 
jurisdiction to consider the claim of entitlement to a 
disability rating in excess of 20 percent for left knee 
chondromalacia, degenerative joint disease, and the appeal is 
denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


